Title: To James Madison from William Jones, 24 July 1813
From: Jones, William
To: Madison, James


Sir
July 24. 1813.
My duty to the Nation, solicitude for the prosperity of your administration, for yourself a sincere personal regard, and anxiety for my own reputation; demand of me to state to you frankly my conviction of the absolute impracticability of my discharging the high and responsible trust of acting Secretary of the Treasury combined with the duties of Secretary of the Navy. The accumated [sic] and important duties resulting from the system of taxation about to be organized, connected with the other duties of the Treasury call for the assiduous and undivided attention of talents of the first order. The Department of the Navy assuredly requires the full exercise of all the faculties I possess. The circumstances and casualties of the war have rendered the transactions of that Deptment so precarious fluctuating and multifarious, that from a defective organization and want of intelligent and responsible assistants the labour of divising and directing the execution in detail falls oppressively upon its head.
Reluctantly drawn from my proper sphere of private life by public motives and a sense of duty, I came here to labour and do all the good of which I am capable, hoping that the issue of a just and vigorous War would soon lead to an honorable peace and restore me to my friends and private pursuits with the consolation of having done something for my country. I accepted the trust of acting secretary of the Treasury with reluctance and stated to the Secretary the difficulties I apprehended but measuring the faculties of others by the standard of his own gigantic mind he could see no difficulty in wielding both Departments and I consented to make the effort the result of which is as I have stated.
Permit me Sir, to reiterate my desire & to pray you to relieve me from the trust of acting Secretary of the Treasury as soon as possible. I am most Sincerely and respectfully Sir Your Obedt Servt
W Jones
